Exhibit 10.3

 

AMENDED AND RESTATED

FUJITSU-AMD PATENT CROSS-LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED FUJITSU-AMD PATENT CROSS-LICENSE AGREEMENT (this
“Agreement”) is made and entered into as of December 21, 2005 (the “Amendment
Date”), by and between Advanced Micro Devices, Inc., a Delaware corporation
(“AMD”) and Fujitsu Limited, a Japanese corporation (“Fujitsu”). AMD and Fujitsu
are hereinafter also referred to, collectively, as the “Parties” and
individually as a “Party.”

 

RECITALS

 

WHEREAS, as of June 30, 2003 (the “Effective Date”), Fujitsu and AMD entered
into that certain Fujitsu-AMD Patent Cross-License Agreement;

 

WHEREAS, the Parties hereby desire to Amend and Restate that Fujitsu-AMD Patent
Cross-License Agreement;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Fujitsu and AMD agree
as follows:

 

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION

 

1.1 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

1.1.1 “AMD” has the meaning set forth in the first paragraph of this Agreement.

 

1.1.2 “AMD Licensed Patents” means all Patents that, as of the Effective Date or
thereafter during the Term, are wholly owned by AMD, or as to which, and only to
the extent and subject to the conditions under which, AMD has the right, as of
the Effective Date or thereafter during the Term, to grant licenses or
sublicenses without such grant resulting in the payment of royalties or other
consideration to third parties (unless Fujitsu undertakes to pay directly or to
reimburse AMD for any such royalties or other consideration, in which case such
Patents shall be included within the AMD Licensed Patents), except for payments
to a Subsidiary of AMD sublicensed hereunder or payments to Persons for
inventions made by such Persons while employees or contractors of AMD or any
Subsidiary of AMD sublicensed hereunder.

 

1.1.3 “Assignee” has the meaning set forth in Section 9.5.

 

1.1.4 “Assignee Licensed Patents,” with respect to an Assignee to which this
Agreement is assigned pursuant to Section 9.5, means all Patents that, as of the
effective date of such assignment or thereafter during the Term, are wholly
owned by Assignee, or as to which, and only to the extent and subject to the
conditions under which, Assignee has the right, as of the effective date of such
assignment or thereafter during the Term, to grant licenses or sublicenses
without such grant resulting in the payment of royalties or other



--------------------------------------------------------------------------------

consideration to third parties (unless the non-assigning Party undertakes to pay
directly or to reimburse Assignee for any such royalties or other consideration,
in which case such Patents shall be included within the Assignee Licensed
Patents), except for payments to a Controlling Affiliate of Assignee or a
Subsidiary of Assignee sublicensed hereunder or payments to Persons for
inventions made by such Persons while employees or contractors of Assignee, a
Controlling Affiliate of Assignee, or any Subsidiary of Assignee sublicensed
hereunder.

 

1.1.5 “Auxiliary Part” means input/output means, supporting means, terminal
members, conductors or equivalent interconnecting members, housing means, any
environmental controlling means included within such housing means or unitary
with such housing means and active and/or passive elements unitarily or
separately combined with a Semiconductor Product and any other parts, primarily
useable in or for manufacturing, assembling or packaging Semiconductor Products.

 

1.1.6 “Change of Control” shall be deemed to have occurred, with respect to a
Person (which, for purposes of this Section 1.1.6 also includes the
Semiconductor Group of either Party), when: (a) any “person” or “group” (as such
terms are used in Sections 13(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of shares representing more than fifty percent (50%) of the combined voting
power of the then-outstanding securities entitled to vote generally in elections
of directors of such Person, or in the case such Person is a non-corporate
Person, equivalent interests; (b) such Person consolidates with or merges with
or into any other Person, or any other Person merges into such Person, unless
immediately after such consolidation or merger, the Persons that, prior to such
consolidation or merger, owned the then-outstanding securities of such Person
entitled to vote generally in elections of directors, or in the case such Person
is a non-corporate Person, equivalent interests, own in the aggregate at least
fifty percent (50%) of such securities or equivalent interests of the surviving
entity; or (c) such Person sells or otherwise transfers all or substantially all
of the assets or business of such Person.

 

1.1.7 “Control” (including “Controlled,” “Controlling” and other forms thereof),
with respect to a Person, means beneficial ownership, directly or indirectly, of
securities representing more than fifty percent (50%) of the power to elect such
Person’s board of directors or other managing authority, or in the case of a
non-corporate Person, equivalent interests.

 

1.1.8 “Controlling Affiliate” of a Person means any other Person that Controls
such Person.

 

1.1.9 “Effective Date” has the meaning set forth in the recitals of this
Agreement.

 

1.1.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.1.11 “Fujitsu” has the meaning set forth in the first paragraph of this
Agreement.

 

1.1.12 “Fujitsu Licensed Patents” means all Patents that, as of the Effective
Date or thereafter during the Term, are wholly owned by Fujitsu, or as to which,
and only to



--------------------------------------------------------------------------------

the extent and subject to the conditions under which, Fujitsu has the right, as
of the Effective Date or thereafter during the Term, to grant licenses or
sublicenses without such grant resulting in the payment of royalties or other
consideration to third parties (unless AMD undertakes to pay directly or to
reimburse Fujitsu for any such royalties or other consideration, in which case
such Patents shall be included within the Fujitsu Licensed Patents), except for
payments to a Subsidiary of Fujitsu sublicensed hereunder or payments to Persons
for inventions made by such Persons while employees or contractors of Fujitsu or
any Subsidiary of Fujitsu sublicensed hereunder.

 

1.1.13 “Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

1.1.14 “Licensed Patents” means, collectively, the AMD Licensed Patents, the
Fujitsu Licensed Patents, and the Subsidiary Licensed Patents of each Subsidiary
of a Party that, pursuant to Section 5.1, is granted sublicenses of the rights,
licenses and immunities granted to such Party under Sections 2, 3 and 4.

 

1.1.15 “Licensed Product” means any of the items described in the following
clauses (a) through (d) and/or parts thereof:

 

(a) Semiconductive Material;

 

(b) Auxiliary Part;

 

(c) Semiconductor Product; or

 

(d) Manufacturing Apparatus.

 

1.1.16 “Manufacturing Apparatus” means any instrumentality or aggregate of
instrumentalities primarily designated for use in the making of any of the items
set forth in clauses (a) through (c) of Section 1.1.15 and/or parts thereof.

 

1.1.17 “Non-Semiconductor Group,” with respect to a Party, means any of such
Party’s internal groups or other organizations that is not the Semiconductor
Group of such Party.

 

1.1.18 “Party” and “Parties” have the respective meanings set forth in the first
paragraph of this Agreement.

 

1.1.19 “Patents” means all classes or types of patents (including design
patents) and utility models of all countries of the world issued or issuing on
patent or utility model applications entitled to an effective filing date that
is on or before the end of the Term, and respective applications therefor,
together with any divisions, continuations and continuations-in-part and
reissues and results of re-examinations thereof.

 

1.1.20 “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.



--------------------------------------------------------------------------------

1.1.21 “Semiconductive Element” means an element consisting primarily of a body
of Semiconductive Material having a plurality of electrodes associated
therewith, whether or not said body consists of a single Semiconductive Material
or of a multiplicity of such materials, whether or not said body has, therein
and/or thereon, one or more junctions and whether or not said body includes one
or more layers or other regions (constituting substantially less than the whole
of said body) of a material or materials which are of a type other than
Semiconductive Material, and if provided as a part thereof, said element
includes passivating means thereof.

 

1.1.22 “Semiconductive Material” means any material whose conductivity is
intermediate to that of metals and insulators at room temperature and whose
conductivity increases with increasing temperature over some temperature range.

 

1.1.23 “Semiconductor Group,” with respect to a Party, means the internal group
or other organization of such Party having as its primary activities the
research and development and making of Semiconductor Products for, and selling
of Semiconductor Products to, the semiconductor merchant market. The Fujitsu
Semiconductor Group currently consists of (and is limited to) the Electronic
Devices Group of Fujitsu. The AMD Semiconductor Group currently consists of AMD
in its entirety.

 

1.1.24 “Semiconductor Product” means:

 

(a) a Semiconductive Element; or

 

(b) a Semiconductive Element and one or more films of conductive, semiconductive
or insulating materials formed on a surface or surfaces of such Semiconductive
Element, said film or films comprising one or more conductors, active or passive
electrical circuit elements or any combination thereof;

 

(c) a unitary assembly consisting of one or more of the elements described in
clauses (a) and/or (b) of this Section 1.1.24 having a fixed permanent physical
relationship established therebetween; or

 

(d) a unitary assembly consisting primarily of (i) one or more of the elements
described in clauses (a), (b) and/or (c) of this Section 1.1.24, and (ii) one or
more film devices having a fixed permanent physical relationship established
therebetween.

 

Semiconductor Product includes, if provided therewith as a part thereof,
(A) Auxiliary Parts and (B) additional electrical circuits constituted thereby
and integrally included therein, provided that such Auxiliary Parts and
additional electrical circuits are incidental to the functionality of such
Semiconductor Products.

 

1.1.25 “Spansion” means Spansion Inc., a Delaware corporation.

 

1.1.26 “Spansion Japan” means Spansion Japan Limited, a company organized under
the laws of Japan, and a wholly-owned subsidiary of Spansion.



--------------------------------------------------------------------------------

1.1.27 “Subsidiary” of a Party means any other Person that is Controlled by such
Party, but such other Person shall be deemed to be a Subsidiary only so long as
such Control exists. Notwithstanding the foregoing, the following entities shall
not be deemed a Subsidiary of either Fujitsu or AMD: Spansion and all
Subsidiaries of Spansion.

 

1.1.28 “Subsidiary Licensed Patents,” with respect to a Subsidiary of a Party
that, pursuant to Section 5.1, is granted sublicenses of the rights, licenses
and immunities granted to such Party under Sections 2, 3 and 4, means all
Patents that, as of the date of sublicense or thereafter during the Term, are
wholly owned by such Subsidiary, or as to which, and only to the extent and
subject to the conditions under which, such Subsidiary has the right, as of the
date of sublicense or thereafter during the Term, to grant licenses or
sublicenses without such grant resulting in the payment of royalties or other
consideration to third parties (unless the other Party undertakes to pay
directly or to reimburse such Subsidiary for any such royalties or other
consideration, in which case such Patents shall be included within the
Subsidiary Licensed Patents), except for payments to such Party or any other
Subsidiary of such Party sublicensed hereunder or payments to Persons for
inventions made by such Persons while employees or contractors of such
Subsidiary or any other Subsidiary of such Party sublicensed hereunder.

 

1.1.29 “Successor” has the meaning set forth in Section 9.5.

 

1.1.30 “Term” means the period commencing on the Effective Date and ending on
the effective date of the termination of this Agreement pursuant to Section 8.

 

1.1.31 “Termination Agreement” means that certain Termination Agreement entered
into as of June 30, 2003 by and among AMD, Fujitsu and Fujitsu AMD Semiconductor
Limited (now Spansion Japan).

 

1.2 Interpretation.

 

1.2.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.” The words “make” and “have made” include the acts of developing,
assembling, packaging and/or testing.

 

1.2.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Schedules herein are to Sections and Schedules of
this Agreement. The titles, captions and headings of this Agreement are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

1.2.3 Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to a Person include its successors and permitted
assigns, (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(c) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.



--------------------------------------------------------------------------------

2. MUTUAL RELEASE

 

2.1 Release by Fujitsu. Fujitsu hereby releases, acquits and forever discharges
AMD hereunder from any and all claims or liability for infringement or alleged
infringement of any Fujitsu Licensed Patent by performance of acts prior to the
date on which such Patent becomes a Fujitsu Licensed Patent that, if performed
on or after such date, would be acts licensed, sublicensed or immunized
hereunder.

 

2.2 Release by AMD. AMD hereby releases, acquits and forever discharges Fujitsu
hereunder from any and all claims or liability for infringement or alleged
infringement of any AMD Licensed Patent by performance of acts prior to the date
on which such Patent becomes an AMD Licensed Patent that, if performed on or
after such date, would be acts licensed, sublicensed or immunized hereunder.

 

3. GRANTS OF LICENSE

 

3.1 Grant by Fujitsu. Subject to the terms and conditions of this Agreement,
Fujitsu hereby grants to AMD a non-exclusive and non-transferable (except
pursuant to Section 9.5) license under Fujitsu Licensed Patents:

 

3.1.1 to make, have made, use, sell, offer to sell, lease, import or otherwise
dispose of Licensed Products (other than Manufacturing Apparatuses) anywhere in
the world; and

 

3.1.2 to make, have made and use Manufacturing Apparatuses anywhere in the
world, and to sell, offer to sell, lease, import or otherwise dispose of such
Manufacturing Apparatuses anywhere in the world.

 

3.2 Grant by AMD. Subject to the terms and conditions of this Agreement, AMD
hereby grants to Fujitsu a non-exclusive and non-transferable (except pursuant
to Section 9.5) license under AMD Licensed Patents:

 

3.2.1 to make, have made, use, sell, offer to sell, lease, import or otherwise
dispose of Licensed Products (other than Manufacturing Apparatuses) anywhere in
the world; and

 

3.2.2 to make, have made and use Manufacturing Apparatuses anywhere in the
world, and to sell, offer to sell, lease, import or otherwise dispose of such
Manufacturing Apparatuses anywhere in the world.

 

3.3 Non-Semiconductor Groups.

 

3.3.1 Notwithstanding anything to the contrary in this Agreement, the rights,
licenses and immunities granted by Fujitsu hereunder to AMD (and the definition
of Fujitsu Licensed Patents included in such grant) shall exclude Licensed
Patents of any Fujitsu Non-Semiconductor Group. No Fujitsu Non-Semiconductor
Group may exercise the rights, licenses and immunities granted hereunder to
Fujitsu for Licensed Products, except with respect to Licensed Products that are
made by or for the Fujitsu Semiconductor Group or a Subsidiary sublicensed
hereunder.



--------------------------------------------------------------------------------

3.3.2 Notwithstanding anything to the contrary in this Agreement, the rights,
licenses and immunities granted by AMD hereunder to Fujitsu (and the definition
of AMD Licensed Patents included in such grant) shall exclude Licensed Patents
of any AMD Non-Semiconductor Group. No AMD Non-Semiconductor Group may exercise
the rights, licenses and immunities granted hereunder to AMD for Licensed
Products, except with respect to Licensed Products that are made by or for the
AMD Semiconductor Group or a Subsidiary sublicensed hereunder.

 

3.4 Full Consideration. Each Party agrees that it has given full consideration
to the value of the Licensed Patents of the other Party (and its Subsidiaries,
if applicable) and to the costs, benefits, burdens and uncertainties of
assessing such value. Each Party further agrees that it has given full
consideration to the possibility that one or more Licensed Patents of the other
Party (and its Subsidiaries, if applicable) may be invalid or unenforceable.
Based on the foregoing, the Parties have determined that neither Party shall pay
any consideration to the other for the releases, the licenses and the immunities
contained in this Agreement and that any change in the circumstances under which
this Agreement is entered into (including a final determination as to the
invalidity or unenforceability of a Patent) shall not affect such determination.

 

4. IMMUNITY FOR CUSTOMERS AND USERS

 

4.1 Grant of Immunity by Fujitsu. The licenses granted to AMD pursuant to
Section 3 shall include immunity for (and Fujitsu hereby covenants not to sue)
the resellers, distributors, users and other customers, direct or indirect, of
AMD for Licensed Products made, imported, sold, offered for sale, leased or
otherwise disposed of by or for or on behalf of AMD as set forth herein (whether
such products are used, imported, sold, offered for sale, leased or otherwise
disposed of alone or in combination with other products or services, although
such immunity will not extend to any such combinations or parts of such other
products or services other than the Licensed Products). With respect to products
made by AMD on a foundry basis where a customer engages AMD as a foundry to make
products for resale in the semiconductor merchant market by such customer based
on designs, logic and/or specifications of such customer, the immunities granted
to such customer pursuant to this Section 4 shall extend only to any AMD
materials, information or technology supplied to such customer or incorporated
in such products, or the process or method used to make such products. For
purposes of clarification, the foregoing shall not affect in any way the
licenses and immunities granted to AMD and its resellers, distributors, users
and other customers (to the extent such other customers are not engaging AMD as
a foundry as described above), direct or indirect, by this Agreement, including
Sections 3 and 5 and this Section 4. The sale or other disposition to resellers,
distributors, users and other customers, direct or indirect, of products by AMD
does not convey any license or immunity, by implication, estoppel, or otherwise,
to such resellers, distributors, users and other customers, direct or indirect,
under Patent claims covering combinations of such products with other devices or
elements.

 

4.2 Grant of Immunity by AMD. The licenses granted to Fujitsu pursuant to
Section 3 shall include immunity for (and AMD hereby covenants not to sue) the
resellers, distributors, users and other customers, direct or indirect, of
Fujitsu for Licensed Products made, imported, sold, offered for sale, leased or
otherwise disposed of by or for or on behalf of Fujitsu as set forth herein
(whether such products are used, imported, sold, offered for sale, leased or
otherwise disposed of alone or in combination with other products or services,
although such immunity will not extend to any such combinations or parts of such
other



--------------------------------------------------------------------------------

products or services other than the Licensed Products). With respect to products
made by Fujitsu on a foundry basis where a customer engages Fujitsu as a foundry
to make products for resale in the semiconductor merchant market by such
customer based on designs, logic and/or specifications of such customer, the
immunities granted to such customer pursuant to this Section 4 shall extend only
to any Fujitsu materials, information or technology supplied to such customer or
incorporated in such products, or the process or method used to make such
products. For purposes of clarification, the foregoing shall not affect in any
way the licenses and immunities granted to Fujitsu and its resellers,
distributors, users and other customers (to the extent such other customers are
not engaging Fujitsu as a foundry as described above), direct or indirect, by
this Agreement, including Sections 3 and 5 and this Section 4. The sale or other
disposition to resellers, distributors, users and other customers, direct or
indirect, of products by Fujitsu does not convey any license or immunity, by
implication, estoppel, or otherwise, to such resellers, distributors, users and
other customers, direct or indirect, under Patent claims covering combinations
of such products with other devices or elements.

 

5. EXTENSION OF LICENSE

 

5.1 Right of Parties. Each Party shall have the right to grant sublicenses of
the rights, licenses and immunities granted to such Party under Sections 2, 3
and 4, to a Subsidiary of such Party that is subject to control by the
Semiconductor Group, but subject to the condition that such Subsidiary grants a
license to the other Party under its Subsidiary Licensed Patents, if any. Any
such grant-back license shall otherwise be of a scope equivalent to that of
Section 3.1 or 3.2, as applicable. For purposes of clarification, (a) except as
set forth in Section 5.2, it is an option, and not an obligation, for a
Subsidiary to grant back such a license, unless and until such Subsidiary elects
to be granted a sublicense of such rights, licenses and immunities, and (b) even
without obtaining such a sublicense, a Subsidiary of a Party (whether subject to
control by the Semiconductor Group or a Non-Semiconductor Group) may exercise
the rights, licenses and immunities granted hereunder to such Party solely for
Licensed Products that are made by or for the Semiconductor Group of such Party
or a Subsidiary of such Party sublicensed hereunder.

 

5.2 Semiconductor Group Subsidiaries. If requested by a Party, the other Party
shall cause a Subsidiary actually controlled by the Semiconductor Group of such
other Party to grant a license to such Party under Section 5.1, in which case
such Subsidiary shall be deemed sublicensed pursuant to Section 5.1.

 

5.3 No Other Right. A Party shall not have the right to grant sublicenses of the
Patents licensed hereunder except as provided in this Section.

 

6. WARRANTIES AND DISCLAIMERS

 

6.1 Warranties. Subject to Section 9.1, each Party represents and warrants to
the other Party that it has the right, and will continue during the term of this
Agreement to have the right, to grant to or for the benefit of the other Party
the rights and licenses granted hereunder in accordance with the terms of this
Agreement and such grant of rights and licenses does not, and will not during
the term of this Agreement, conflict with the rights and obligations of such
Party under any other license, agreement, contract or other undertaking.



--------------------------------------------------------------------------------

6.2 Disclaimer. NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS),
WITH RESPECT TO THIS AGREEMENT, ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT, AND ANY
WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE.

 

7. LIMITATION OF LIABILITY

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY UNDER ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY DAMAGES FOR LOSS OF
PROFITS, REVENUE OR BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

8. TERM AND TERMINATION

 

8.1 Term. This Agreement will be effective as of the Effective Date, and will
continue in full force and effect until the tenth (10th) anniversary of the
Effective Date, unless earlier terminated as set forth in this Section 8.

 

8.2 Termination for Change of Control. Either Party shall have the right to
terminate this Agreement or any licenses surviving hereunder after termination
of this Agreement, by giving thirty (30) days’ written notice of termination to
the other Party, in the event such other Party (a) undergoes a Change of Control
(including a Change of Control in connection with bankruptcy proceedings of such
other Party) or (b) assigns this Agreement pursuant to the first sentence of
Section 9.5 in connection with a Change of Control of such other Party’s
Semiconductor Group, provided that the terminating Party must exercise such
right no later than ninety (90) days after receiving notice of such Change of
Control or assignment, as applicable.

 

8.3 Effect on Licenses.

 

8.3.1 Upon termination of this Agreement pursuant to Section 8.1, the rights,
licenses and immunities granted by each Party and its Subsidiaries hereunder
shall survive such termination and shall, and subject to Sections 8.2 and 8.3.2,
continue until the expiration of the last to expire of the Licensed Patents.

 

8.3.2 Upon termination, pursuant to Section 8.2, of this Agreement or any
licenses surviving hereunder after termination of this Agreement, the rights,
licenses and immunities granted to each Party and its Subsidiaries hereunder
shall terminate.

 

8.4 Continuing Liability. The termination of this Agreement for any reason shall
not release either Party from any liability, obligation or agreement which has
already accrued at the time of termination. Termination of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, which a Party may have hereunder, at law or otherwise, or
which may arise out of or in connection with such termination.



--------------------------------------------------------------------------------

8.5 Survival. The provisions of Sections 1, 2, 4 (with respect to Licensed
Products made, imported, sold, offered for sale, leased or otherwise disposed of
prior to termination of the Agreement), 7, 8.2, 8.3, 8.4, 8.5 and 9, and any
other sections of this Agreement to the extent expressly provided herein, shall
survive any termination of this Agreement.

 

9. MISCELLANEOUS

 

9.1 Limitation. Nothing contained in this Agreement shall be construed as:

 

9.1.1 a warranty or representation by either Party or its Subsidiaries
sublicensed hereunder as to the validity, enforceability or scope of any
Licensed Patents; or

 

9.1.2 conferring upon either Party or its Subsidiaries sublicensed hereunder any
license, right or privilege under any patents, utility models or design patents
except the licenses, rights and privileges expressly granted hereunder; or

 

9.1.3 a warranty or representation that any acts licensed or sublicensed
hereunder will be free from infringement of patents, utility models, design
patents, copyrights, mask work rights or trade secrets other than those Patents
under which licenses, rights and privileges have been expressly granted
hereunder; or

 

9.1.4 an obligation of either Party or its Subsidiaries to file or maintain any
patent application, secure any patent or maintain any patent in force; or

 

9.1.5 an arrangement to bring or prosecute actions or suits against third
parties for infringement or conferring any right to bring or prosecute actions
or suits against third parties for infringement;

 

9.1.6 conferring any right to use in advertising, publicly or otherwise, any
trademark, service mark, trade name or their equivalent, or any contraction,
abbreviation or simulation thereof, of either Party or its Subsidiaries
sublicensed hereunder; or

 

9.1.7 derogating from or otherwise affecting AMD’s or Fujitsu’s non-competition
obligations in Sections 2 and 3 of that certain Amended and Restated
Non-Competition Agreement entered into as of December 21, 2005 by and among
Spansion, AMD, AMD Investments, Inc., and Fujitsu, for so long as such
obligations remain in effect.

 

9.2 Relationship of the Parties. In the exercise of their respective rights, and
the performance of their respective obligations hereunder, the Parties are, and
will remain independent contractors. Nothing in this Agreement will be construed
to constitute the Parties as partners, or principal and agent for any purpose
whatsoever. Neither Party will bind, or attempt to bind, the other Party hereto
to any contract or other obligation, and neither Party will represent to any
third party that it is authorized to act on behalf of the other Party to this
Agreement.

 

9.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).



--------------------------------------------------------------------------------

9.3.1 Dispute Resolution. The parties hereby agree that claims, disputes, or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance, or breach of this Agreement shall
be resolved in accordance with the dispute resolution procedures set forth in
Schedule A.

 

9.4 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

9.5 Successors and Assigns. Subject to and without limitation of Section 8.2 or
8.3.2, if a Party or a Party’s Semiconductor Group undergoes a Change of Control
with any other Person (“Successor”), such Party shall have the right (with
written notice to the other Party, but without the need to obtain the consent of
the other Party) to assign this Agreement, together with all of its rights and
obligations hereunder, to Successor or any Controlling Affiliate of Successor;
provided that such Party’s right to make such assignment is contingent and
conditioned upon the non-assigning Party being accorded the right to terminate
this Agreement following such Change of Control or assignment in accordance with
the terms of Section 8.2; and provided further that the Person receiving such
assignment (i.e., either Successor or a Controlling Affiliate of Successor, as
the case may be) (“Assignee”) assumes all of the assigning Party’s obligations
under this Agreement, including the obligation to grant, under all Licensed
Patents of the assigning Party and its Subsidiaries licensed as of the effective
date of such assignment and under all Assignee Licensed Patents (subject to
Section 3.3), the rights, licenses and immunities granted to the non-assigning
Party and its Subsidiaries under Sections 2, 3 and 4. In addition, each Party
shall have the right (with written notice to the other Party, but without the
need to obtain the consent of the other Party) to assign this Agreement,
together with all of its rights and obligations hereunder, to a Subsidiary of
such Party to which such Party transfers all or substantially all of the assets
or business of its Semiconductor Group (for purposes of clarification, such
transfer shall not be deemed a Change of Control of such Party or its
Semiconductor Group). Except as expressly provided herein, the rights and
obligations hereunder may not be assigned or delegated by a Party without the
prior written consent of the other Party. Any purported assignment, sale,
transfer, delegation or other disposition of such rights or obligations by
either Party, except as permitted herein, shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
Party shall assign its rights under any of its Licensed Patents unless such
assignment is made subject to the terms of this Agreement.

 

9.6 Entire Agreement; Amendment. This Agreement (including the Schedules hereto)
constitutes the full and entire understanding and agreement between the Parties
with regard to the subject matter hereof, and supersede any prior
communications, representations, understandings and agreements, either oral or
written, between the Parties with respect to such subject matter, including the
Technology Cross-License Agreement between AMD and Fujitsu, dated March 26,
1993; provided, however, that the rights, licenses and immunities granted to the
Parties in such prior agreements shall survive the execution of this Agreement
to the extent set forth in, and in accordance with the terms of, the Termination
Agreement (including Section 3.6 thereof). This Agreement may not be altered or
amended except by a written instrument signed by authorized legal
representatives of both Parties. Any waiver of the provisions of this Agreement
or of a Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect or delay by a Party to enforce the



--------------------------------------------------------------------------------

provisions of this Agreement or its rights or remedies at any time will not be
construed and will not be deemed to be a waiver of such Party’s rights under
this Agreement and will not in any way affect the validity of the whole or any
part of this Agreement or prejudice such Party’s right to take subsequent
action. No single or partial exercise of any right, power or privilege granted
under this Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement are cumulative and are not exclusive of any rights or
remedies provided by law or in any other agreement between the Parties.

 

9.7 Notices and Other Communications. All notices required or permitted under
this Agreement shall refer to this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five
(5) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to Fujitsu:

 

Fujitsu Limited

Akiruno Technology Center

50 Fuchigami, Akiruno

Tokyo 197-0833

Japan

Attn: General Manager

Intellectual Property & Technical Standards Division

Electronic Devices Group

Telephone: +81-42-532-1375

Facsimile: +81-42-532-2405

 

With a copy to (which shall not constitute notice):

 

Fujitsu Limited

1-1, Kamikodanaka 4-chome

Kawasaki 211-8588

Japan

Attn: General Manager, Industry Relations Division

Telephone: +81-44-754-8641

Facsimile: +81-44-754-8505



--------------------------------------------------------------------------------

If to AMD:

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94086

U.S.A.

Attn: General Counsel

Telephone: +1 (408) 749-2202

Facsimile: +1 (408) 774-7399

 

With a copy to (which shall not constitute notice):

 

Advanced Micro Devices, Inc.

5204 East Ben White Boulevard

Mail Stop 563

Austin, Texas 78741 Attn: Vice President, Intellectual Property

Telephone: +1 (512) 602-0148

Facsimile: +1 (512) 602-4932

 

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 9.7.

 

9.8 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

9.9 Severability. If any provision in this Agreement is found or held to be
invalid or unenforceable, then the meaning of such provision will be construed,
to the extent feasible, so as to render the provision enforceable, and if no
feasible interpretation would save such provision, it will be severed from the
remainder of this Agreement which will remain in full force and effect unless
the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will use their respective best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement.

 

9.10 Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

9.11 Execution. This Agreement may be executed in counterparts, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.



--------------------------------------------------------------------------------

9.12 Confidentiality of Terms. Neither Party shall disclose the terms of this
Agreement to any third parties, except that either Party may disclose to third
parties the existence of this Agreement and may disclose the terms of this
Agreement to the extent reasonably necessary, in confidence, to its legal
counsel, accountants, and banks and their advisors, and to its present or future
financing sources for, potential investors in, and potential successors to, all
or any portion of the assets or business of such Party.

 

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

ADVANCED MICRO DEVICES, INC.   FUJITSU LIMITED               By:  

/s/ Hollis M. O’Brien

--------------------------------------------------------------------------------

  By:  

/s/ Hiroaki Hurokawa

--------------------------------------------------------------------------------

Name:   Hollis M. O’Brien   Name:   Hiroaki Hurokawa Title:   Corporate Vice
President and Secretary   Title:   President